Title: To George Washington from Timothy Pickering, 2 May 1791
From: Pickering, Timothy
To: Washington, George

 
(Duplicate) 
Sir,Philadelphia May 2d 1791.  Of the measures pursuing by general Knox, relative to Indian affairs, he doubtless makes to you the necessary communications. In those communications, he may, perhaps, have mentioned my being here, preparatory to my undertaking another mission to the Indians of the Six Nations, for the purpose of confirming the peace and friendship subsisting between them and the United States, and as a mean of preventing their being seduced to engage with the Western Indians, in the war against us.
Upon my arrival, I heard of the vacancy of the office of Comptroller of the Treasury; & also learned that there were divers applicants who wished to succeed to it. For my own part, as I had already made known to you my desire of obtaining a permanent office in the general government, I had concluded not to trouble you with a fresh application at this time. But upon farther reflection, it seemed proper to address you. Because among many applications pointing to the particular office of comptroller, a former general application might not come into view; because if there be any office in the treasury department to which I am competent, I conceive it to be this; and because, being now at the seat of government, not to apply might be construed as a relinquishment of all pretensions to it.
A general knowledge of public business—a reasonable share of discernment—industry—cool deliberation—integrity & strict impartiality, are the great requisites of the office. Whether, Sir, I have or have not, just pretensions to any or all of those qualities, you, who have long known me, can accurately determine: to you alone, therefore, I make my suit; without asking the patronage ⟨or⟩ recommendation of any man. Such aid cannot be necessary, nor proper, nor decent: for no patronage, no recommendation, could make you better acquainted with my character; and that is the only ground on which a recommendation could pertinently be offered. For mere patronage will never determine appointments to office, while you preside in the government of the United States. I have the honour to be, with the truest respect, Sir, your most obedient servant,

Timothy Pickering.



(P.S. I hope the deep interest I cannot but feel in the object of this letter, will apologize for my solicitude that my request may come before you prior to your decision on the question to which it relates; and considering the uncertainty of the route by which you may return from the southward, excuse my sending forward a duplicate & triplicate.)

